DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 11/14/2021. 
 	Claims 1, 4-11, 14-35 and 37-42 are pending. Claims 11, 14-35, 37, 38 and 42 are withdrawn as drawn to non-elected subject matter. 
	This application is a 371 filing of PCT/US15/55799 filed 10/15/2015 which claims priority to provisional application 62/073,651 filed 10/31/14. 

Information Disclosure Statement
An information disclosure statement filed 11/14/21 has been identified and the document considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  
The document listed as a Search Report has been considered but has been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
Two documents under Foreign Patent Documents have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 

Claim Objections
Claim 8 is objected to because of the following informalities: upon reconsideration, “second” should be deleted as there is no first costimulatory molecule, just the intracellular .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kershaw (Nature, 2013, pages 525-541; see entire document) in view of Weiss et al (US 20150353905; see entire document). This rejection is maintained. 
Kershaw et al teach use of CAR T cells to be used against disease such as cancer. However, challenges require engineering of the T cells such as removal of FAS, also TNFRSF6 (see e.g. abstract and Page 530, col 2).
Kershaw et al teach use of siRNA to inactivate FAS. However, use of CRISPR/Cas9 to inactivate FAS was known in in the art as demonstrated by Weiss et al (see e.g. ¶0164). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate inhibition using the approach cited by Weiss et al with the methods as taught by Kershaw et al because Kershaw teaches benefits of 
Kershaw teaches that CAR has an antigen binding domain i.e. scFV that binds to TAA (see e.g. page 526, col 1) and dual signaling domains (see page 535, col 1). The use of the cell is therapeutically and hence it would inherently comprise a pharmaceutical composition. 

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw (Nature, 2013, pages 525-541; see entire document) in view of Weiss et al (US 20150353905; see entire document) as applied to claims 1, 4-6 and 39-41 above, and further in view of June and Zhao (US 20140219975; see entire document). This rejection is maintained. 
The Kershaw and Weiss references do not teach a second costimulatory nucleic acid coding sequence. It is noted that claims 9 and 10 only stand if CD3 is chosen from amongst the list. Otherwise, the claim simply limits what that choice might be. 
June and Zhao teach CAR T cells that further express chimeric co-stimulatory receptor (CCR) that comprise genes for CD3, CD28 and PD1 for example (see e.g. ¶0067, 0170, 0172). These switch co-stimulatory receptors for enhanced immune responses (see e.g. abstract).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to co-express a second costimulatory molecule as demonstrated by June and Zhao in the cells of Kershaw in view of Weiss et al. Such a modification would have resulted in a cell comprising CAR, Fas negative and a second costimulatory molecule. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably .

Response to Arguments
Applicants argue that the lack of teaching by Kershaw of inhibiting FAS by use of CRISPR CAS is not cured by Weiss as Weiss merely mentions “Fas cell Surface cell receptor” in a list of targets. Applicants argue that no logic to select FAS from the list in Weiss is provided. The motivation to select FAS is provided by the direct teaching of Kershaw to do so. Kershaw specifically directs one to target FAS. Weiss simply provides the technology to use CRISPR/CAS to mediate the removal of FAS from a T cell in order to design a tumor eradicating T cell that comprises CAR targeting the tumor. 

 T cells can be taken from the blood of cancer patients and then modified with genes encoding receptors that recognize cancer-specific antigens. Additional genes can be used to enable resistance to immunosuppression, to extend survival and to facilitate the penetration of engineered T cells into tumours.
However, protection from apoptosis is not always com-plete and the manipulation of genes that are directly involved in apoptosis can provide a more direct way to endow T cells with improved survival. Thus, the inhi-bition of specific death receptor pathways, such as FAS (also known as TNFRSF6), by using genetic vectors that encode small interfering RNA to reduce its expres-sion in T cells, can enhance their survival in environ-ments that are rich in FAS ligand. 

Secondly, applicants argue that the specification evidences unexpected results referring to the arguments of 1/5/2021. These arguments are that the FASneg cells showed enhanced anti-tumor activity which shows superior and unexpected results against wild-type. The Fasneg cells have improved anti-tumor activity and expanded more quickly and had reduced apoptosis. However, the enhanced survival of the T cells when they are designed to treat cancer will inherently lead to increased anti-tumor activity as the goal is to enhance survival of the tumor treating cells in FAS ligand environments (tumors). As well, Kenshaw teaches improvement of CAR T cells by deleting FAS to improve survival and decrease apoptosis. This therefore is not an unexpected property. 
Consistent with the principles of KSR,  the references demonstrate that all of the instant steps are available in the art and applicable together.
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions.”  

Conclusion
The amendments to 15/951904 has distinguished the invention from that instantly claimed thus overcoming the rejection under ODP. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633